 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   NANCY SLOANE,
                                                        Case No.: 2:18-cv-02130-JCM-NJK
12         Plaintiff(s),
                                                                      ORDER
13   v.
14   TRANSUNION, LLC, et al.,
15         Defendant(s).
16        On November 26, 2018, Plaintiff filed a notice that she settled her claims against Credit
17 Service Company and needed 60 days to file dismissal papers. Docket No. 4. The Court ordered
18 that those dismissal papers be filed by January 25, 2019. Docket No. 9. The dismissal papers
19 were not filed and Plaintiff otherwise did not respond to the Court’s order. The Court again
20 ORDERS Plaintiff to file dismissal papers or a status report by February 4, 2019. FAILURE
21 TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
22 SANCTIONS.
23        IT IS SO ORDERED.
24        Dated: January 28, 2019
25                                                           ______________________________
                                                             Nancy J. Koppe
26                                                           United States Magistrate Judge
27
28

                                                  1
